--------------------------------------------------------------------------------

Exhibit 10.3

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this "Escrow Agreement") is made and executed as of May
27, 2010 by and among Nutrastar International Inc., a Nevada corporation (the
"Company"), ARC China, Inc., a Shanghai corporation ("ARC China"), Gilford
Securities Incorporated, as the placement agent (the "Placement Agent"),
Corporate Stock Transfer, Inc., as the escrow manager (the "Escrow Manager"),
and United Western Bank, as the bank escrow agent (the "Bank Escrow Agent").
Capitalized terms used but not defined herein shall have the meaning set forth
in the Securities Purchase Agreement (as defined below).

RECITALS

A.   The Company is in the process of raising capital in an offering (the
"Offering") placed by the Placement Agent of up to an aggregate of 250,000
Units, at a price of $28.56 per Unit and for an aggregate purchase price of up
to $7,140,000, with each "Unit" comprised of (i) one share of the Company's
newly designated Series A convertible preferred stock, par value $0.001 per
share, and (ii) warrants to purchase five shares of the Company's common stock,
par value $0.001 per share ("Common Stock"), at an exercise price of $3.40 per
share;

B.   Each Purchaser subscribing to purchase Units will enter into the Securities
Purchase Agreement with the Company and the other Purchasers party thereto (the
“Securities Purchase Agreement”);

C.   The Securities Purchase Agreement provides that each Purchaser shall
deposit its Purchase Price in a segregated escrow account to be held by Escrow
Manager (the “Escrow Account”) in order to effectuate disbursements to the
Company through one or more closings, which may be held at such times and in
such amounts as may be mutually agreed upon by the Company and ARC China (each,
a "Closing", and together, the "Closings").

D.   The Securities Purchase Agreement provides that the Aggregate Purchase
Price received from all Purchasers (the “Escrow Funds”) will be held in the
Escrow Account until such time as the Company and Placement Agent authorize the
Escrow Manager to release such funds to the Company and for payment of Closing
expenses at the Closing in accordance with the terms hereof; provided that the
Company acknowledges and agrees that $100,000 of the Escrow Funds (the “IR
Cash”) will remain in the Escrow Account and will not be disbursed to the
Company at the initial Closing for dissemination to investor relations firms
mutually agreeable to the Company and ARC China; provided that any IR Cash not
used to compensate investor relations firms within a period of 12 months of the
Closing Date (the "IR Period") shall be released to the Company;

E.   The Company further acknowledges and agrees that (i) an additional $250,000
of the Escrow Funds (the “CFO Cash”), will remain in the Escrow Account and will
not be disbursed to the Company at the first Closing, which will be used as
compensation for a yet-to-be-determined Chief Financial Officer mutually
agreeable to the Company and ARC China (the "CFO Candidate"); and

1

--------------------------------------------------------------------------------

F.   Escrow Manager has agreed to accept, hold, and disburse the funds and
securities deposited with it in accordance with the terms of this Agreement and
the Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Appointment of Escrow Manager; Deposit of Escrow Funds. The Placement Agent
and the Company hereby appoint the Escrow Manager as their agent and custodian
to invest and disburse the Escrow Funds deposited with the Escrow Manager
pursuant to the terms of this Escrow Agreement. The Placement Agent and the
Company hereby further appoint the Escrow Manager as their agent and custodian
to invest and disburse the IR Cash deposited with the Escrow Manager to IR
Firms, and the CFO Cash to the CFO Candidate pursuant to this Escrow Agreement.

2. Methods of Disposition of the Escrow Funds. The Escrow Manager will invest
the Escrow Funds, the IR Cash and the CFO Cash as specified in this Escrow
Agreement until authorized hereunder to deliver such Escrow Funds, IR Cash and
CFO Cash, or a portion thereof, as follows:

(a) At each Closing, upon receipt of a certificate in the form of Schedule I
attached hereto executed by the Placement Agent and the Company, the Escrow
Manager shall deliver the Escrow Funds, (i) net of the IR Cash to be held in
escrow for release to IR Firms and (ii) net of the CFO Cash to be held in escrow
for release to the CFO Candidate, as directed in such certificate;

(b) Following each Closing, the Escrow Manager will continue to hold the IR Cash
until the Company and ARC China execute one or more certificates in the form of
Schedule II attached hereto directing the Escrow Manager to disburse all or a
portion of the IR Cash pursuant to such certificate. In disbursing the IR Cash,
the Escrow Manager is authorized to rely upon any such certificate from the
Company and ARC China and may accept any signatory from the Company listed on
the signature page to this Agreement and any signature from ARC China that the
Escrow Agent already has on file;

(c) Following each Closing, the Escrow Manager will continue to hold the CFO
Cash until the Company and ARC China execute one or more certificates in the
form of Schedule III attached hereto directing the Escrow Manager to disburse
all or a portion of the CFO Cash pursuant to such certificate. In disbursing the
CFO Cash, the Escrow Manager is authorized to rely upon any such certificate
from the Company and ARC China and may accept any signatory from the Company
listed on the signature page to this Agreement and any signature from ARC China
that the Escrow Agent already has on file;

(d) At the expiration of the IR Period, upon receipt of a written request from
the Company, the Escrow Manager shall deliver to the Company the portion of the
IR Cash, if any, that has not been distributed to IR Firms pursuant to
Subsection (b);

2

--------------------------------------------------------------------------------

(e) On or after May 21, 2012, upon receipt of a written request from the
Company, the Escrow Manager shall deliver to the Company the portion of the CFO
Cash, if any, that has not been distributed to IR Firms pursuant to Subsection
(c); or

(f) as directed pursuant to Sections 6(i), 6(k) or 6(l).

3. Purpose of the Escrow Account. The Placement Agent, the Company and ARC China
acknowledge and agree that the purpose of the Escrow Account is threefold: (i)
to hold the Escrow Funds received from the Purchasers pending receipt of
instructions for release in accordance with Section 2 at the Closing; (ii) to
hold the IR Cash for distribution to the IR Firms; and (iii) to hold the CFO
Cash for distribution to a CFO Candidate.

4. Relationship Between Escrow Manager and Bank Escrow Agent. The Bank Escrow
Agent shall take directions only from the Escrow Manager with respect to the
Escrow Funds, the IR Cash and the CFO Cash.

5. Non-Interest Bearing Account. The Escrow Manager shall deposit the Escrow
Funds, the IR Cash and the CFO Cash into a non-interest bearing account held
with the Bank Escrow Agent.

6. Concerning the Escrow Manager.

(a) The Escrow Manager shall not be under any duty to give the Escrow Funds, the
IR Cash and the CFO Cash held by it hereunder any greater degree of care than it
gives its own similar property and shall not be required to invest any funds
held hereunder except as directed pursuant to Section 5 of this Escrow
Agreement.

(b) This Escrow Agreement expressly sets forth all the duties of the Escrow
Manager with respect to any and all matters pertinent hereto. No implied duties
or obligations shall be read into this Escrow Agreement against the Escrow
Manager. The Escrow Manager shall not be bound by the provisions of any other
agreement among the parties hereto except this Escrow Agreement.

(c) The Escrow Manager shall not be liable, except for its own gross negligence,
willful misconduct or breach of this Escrow Agreement, and, except with respect
to claims based upon such gross negligence, willful misconduct or breach of this
Escrow Agreement, that are successfully asserted against the Escrow Manager, the
other parties hereto shall jointly and severally indemnify and hold harmless the
Escrow Manager (and any successor Escrow Manager) from and against any and all
losses, liabilities, claims, actions, damages and expenses, including reasonable
attorney's fees and disbursements, arising out of and in connection with this
Escrow Agreement. Without limiting the foregoing, the Escrow Manager shall in no
event be liable in connection with its investment or reinvestment of any Escrow
Funds, IR Cash or CFO Cash held by it hereunder in good faith, in accordance
with the terms hereof, including, without limitation, any liability for any
delays (not resulting from its gross negligence, willful misconduct or breach of
this Escrow Agreement) in the investment or reinvestment of the Escrow Funds,
the IR Cash or the CFO Cash or any loss of interest incident to any such delays.

3

--------------------------------------------------------------------------------

(d) The Escrow Manager shall be entitled to reasonably rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the proprieties, validity or the
service thereof. The Escrow Manager may act in reliance upon any instrument or
signature reasonably believed by it to be genuine and may assume that any person
purporting to give notice or advice, accept receipt of or execute any document,
or make any statement in connection with the provisions hereof, has been duly
authorized to do so.

(e) The Escrow Manager may act pursuant to the advice of counsel with respect to
any matter relating to this Escrow Agreement and shall not be liable for any
action taken or omitted in accordance with such advice, except for any action
constituting gross negligence, willful misconduct or a breach of this Escrow
Agreement.

(f) The Escrow Manager is serving as escrow manager only and has no interest in
the Escrow Funds, the IR Cash or the CFO Cash deposited hereunder. Any payments
of income from this Escrow Agreement shall be subject to withholding regulations
then in force with respect to United States Taxes. The Company will provide the
Escrow Manager with appropriate W-9 forms for tax identification number
certification or nonresident alien certifications if duly requested. This
Section 6(f) and Section 6(c) shall survive notwithstanding any termination of
this Escrow Agreement or the resignation of the Escrow Manager.

(g) The Escrow Manager makes no representation as to the validity, value,
genuineness or the collectibility of any security or other documents or
instrument held by or delivered to it.

(h) The Escrow Manager shall not be called upon to advise any party as to the
wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.

(i) The Escrow Manager (and any successor Escrow Manager) may at any time resign
as such by delivering the Escrow Funds, the IR Cash and the CFO Cash to any
successor Escrow Manager jointly designated by the other parties hereto in
writing, or to any court of competent jurisdiction, whereupon the Escrow Manager
shall be discharged of and from any and all further obligations arising in
connection with this Escrow Agreement. The resignation of the Escrow Manager
will take effect on the earlier of (i) the appointment of a successor (including
a court of competent jurisdiction) or (ii) the day which is 30 days after the
date of delivery of its written notice of resignation to the other parties
hereto. If at that time the Escrow Manager has not received a designation of a
successor Escrow Manager, the Escrow Manager's sole responsibility after that
time shall be to safekeep the Escrow Funds, the IR Cash and the CFO Cash until
receipt of a designation of successor Escrow Manager or a joint written
disposition instruction by the other parties hereto or a final order of a court
of competent jurisdiction.

(j) The Escrow Manager shall have no responsibility for the contents of any
writing of the arbitrators or any third party contemplated herein as a means to
resolve disputes and may rely without any liability upon the contents thereof.

4

--------------------------------------------------------------------------------

(k) In the event of any disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrow Funds, the
IR Cash and the CFO Cash or in the event that the Escrow Manager in good faith
is in doubt as to what action it should take hereunder, the Escrow Manager shall
be entitled to retain the Escrow Funds, the IR Cash or the CFO Cash until the
Escrow Manager shall have received (i) a final nonappealable order of a court of
competent jurisdiction directing delivery of the Escrow Funds, the IR Cash or
the CFO Cash, or (ii) a written agreement executed by the other parties hereto
directing delivery of the Escrow Funds, the IR Cash or the CFO Cash, in which
event the Escrow Manager shall disburse the Escrow Funds, the IR Cash or the CFO
Cash in accordance with such order or agreement. Any court order referred to in
clause (i) above shall be accompanied by a legal opinion of counsel for the
presenting party satisfactory to the Escrow Manager to the effect that said
court order is final and nonappealable. The Escrow Manager shall act on such
court order and legal opinions without further question.

(l) Notwithstanding anything to the contrary contained herein, in the event of
any dispute between the parties hereto as to the facts of default, the validity
or meaning of these instructions or any other fact or matter relating to the
transaction between the parties, the Escrow Manager is instructed as follows:

(i) That it shall be under no obligation to act, except as and to the extend
directed under process or order of court, or until it has been adequately
indemnified to its full satisfaction, and shall sustain no liability for its
failure to act pending such process or court order or indemnification; and

(ii) That it may in its sole and absolute discretion, deposit the property
herein or so much thereof as remains in its hands with the then Clerk, or acting
Clerk, of the District Court of the City and County of Denver, State of
Colorado, interplead the parties hereto, and upon so depositing such property
and filing its complaint in interpleader it shall be relieved of all liability
under the terms hereof as to the property so deposited, and furthermore, the
parties hereto for themselves, their heirs, legal representatives, successors
and assigns do hereby submit themselves to the jurisdiction of said court and do
hereby appoint the then Clerk, or acting Clerk, of said court as their Agent for
the service of all process in connection with such proceedings. The institution
of any such interpleader action shall not impair the rights of the Escrow
Manager under Section 6(c) above.

(m) The Company agrees to pay the Escrow Manager as compensation for the
services of the Escrow Manager hereunder, an aggregate of $4,000 per year as
payment in full for the services to be rendered by the Escrow Manager hereunder.
In addition, the Company agrees to pay all reasonable expenses, disbursements
and advances incurred or made by the Escrow Manager in performance of its duties
hereunder (including reasonable fees, expenses and disbursements of its
counsel).

(n) No printed or other matter in any language (including, without limitation,
prospectuses, notices, reports and promotional materials) which mentions the
Escrow Manager's name or the rights, powers or duties of the Escrow Manager
shall be issued by the other parties hereto or on such parties' behalf unless
the Escrow Manager shall first have given its specific written consent to such
mention(s).

5

--------------------------------------------------------------------------------

     7. Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing. All
such notices shall be delivered personally, by facsimile or by reputable
overnight courier (costs prepaid), and shall be deemed given or made when
delivered personally, the business day sent if sent by facsimile or one business
day after delivery to the overnight courier for next business day delivery. All
such notices are to be given or made to the parties at the following addresses
(or to such other address as any party may designate by a notice given in
accordance with the provisions of this Section):

If to the Company:

Nutrastar Inc.
7/F (Jinhua Mansion)
41 Hanguang Street
Nangang District
P.R. China 150080
Attention: Han Lianyun
Facsimile: [______________]

With a copy to (which shall not be deemed notice):

Pillsbury Winthrop Shaw Pittman LLP
50 Fremont Street
San Francisco, California 94105-2228
Attention: Scott C. Kline
Facsimile: (415) 983-1200

If to the Placement Agent:

Gilford Securities Incorporated
777 Third Avenue, 17th Floor
New York, New York 10017
Attention: Robert Maley
Facsimile: (212) 223-1683

If to ARC China:

ARC China, Inc.
The Bank of China Building, 14/F
23 Zhongshan East No. 1 Road
Shanghai 200002, P.R. China
Attention: Adam Roseman
Facsimile: (310) 402-5932

If to the Escrow Manager:

Corporate Stock Transfer, Inc.

6

--------------------------------------------------------------------------------

3200 Cherry Creek Drive, Suite 430
Denver, CO 80209
Attention: Carylyn Bell
Facsimile: (303) 282-5800

If to the Bank Escrow Agent:

United Western Bank
700 Seventeenth Street, Suite 100
Denver, CO 80202
Attention: John Fiedler
Facsimile: ________________


8. Waivers and Amendments. This Escrow Agreement may be amended, superseded,
canceled, renewed or extended and the terms hereof may be waived only by a
written instrument signed by the Placement Agent, ARC China, the Company and the
Escrow Manager.

9. Counterparts; Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures provided by
facsimile or electronic transmission will be deemed to be original signatures.

10. Governing Law; Severability. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Colorado,
without reference to the choice of law or conflicts of law principles thereof.
Should any clause, section or part of this Agreement be held or declared to be
void or illegal for any reason, all other clauses, sections or parts of this
Agreement shall nevertheless continue in full force and effect.

11. Assignment. Neither the rights nor the obligations of any party to this
Agreement may be transferred or assigned, except by the express written
agreement of the parties hereto. Any purported assignment of this Agreement
shall be null, void and of no effect.

12. Termination. This Escrow Agreement shall terminate upon the complete
distribution of the Escrow Funds, the IR Cash and the CFO Cash in accordance
with the terms hereof. If any Escrow Funds are subject to a dispute under
Section 6(l), this Escrow Agreement shall remain in full force and effect until
such dispute is resolved in accordance with such Section 6(l).

13. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective representatives, successors and
permitted assigns.

* * * * *

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on the date and year first written above.

THE COMPANY:   NUTRASTAR INTERNATIONAL INC.   By:  /s/ Han
Lianyun                                        Name: Han Lianyun Title: Chief
Executive Officer and Chairperson   THE PLACEMENT AGENT:   GILFORD SECURITIES
INCORPORATED   By: /s/ Robert Maley                                        Name:
Robert Maley Title: President


8



--------------------------------------------------------------------------------



THE ESCROW MANAGER:

CORPORATE STOCK TRANSFER, INC.

By: /s/ Carylyn Bell                                          
Name: Carylyn Bell
Title: President

THE BANK ESCROW AGENT:

UNITED WESTERN BANK

By: /s/ John Fiedler                                            
Name: John Fiedler
Title: Regional President


9

--------------------------------------------------------------------------------


ARC CHINA:   ARC CHINA, INC.     By:  /s/ Adam M.
Roseman                                  Name: Adam M. Roseman Title: Chief
Executive Officer


10



--------------------------------------------------------------------------------

